tcmemo_2012_344 united_states tax_court karl e cross petitioner v commissioner of internal revenue respondent docket no filed date mitchell stuart fuerst and joseph a diruzzo iii for petitioner brian e derdowski jr and carroll de groff lansdell for respondent memorandum opinion jacobs judge this matter is before the court on petitioner’s motion to dismiss for lack of jurisdiction petitioner’s motion pursuant to rule the 1petitioner’s motion is premised on the principles set forth in 814_f2d_1363 9th cir rev’g 81_tc_855 issue to be decided concerns the validity of the notice_of_deficiency and whether respondent determined a deficiency in petitioner’s federal_income_tax within the meaning of sec_6212 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in florida at the time he filed his petition on date respondent mailed separate copies of a notice_of_deficiency to petitioner and his wife melissa the notice consisted of different documents including a transmittal letter letter 531-t which stated 2mrs cross received a copy of the notice_of_deficiency because the federal_income_tax return was filed as a joint_return mrs cross filed a petition on date docket no in her petition mrs cross asserted inter alia that she was an innocent spouse under sec_6015 mr cross intervened as a nonrequesting spouse pursuant to sec_6015 and rule the caption of docket no was changed to include mr cross as intervenor on date mrs cross and respondent filed a joint motion to dismiss intervenor and to change caption mrs cross asserted and respondent agreed that she had not signed the purported joint_return nor had she authorized mr cross to sign the return on her behalf consequently mrs cross agreed with respondent that she was not entitled to relief under sec_6015 we granted the joint motion to dismiss intervenor and change caption the court_of_appeals for the eleventh circuit affirmed our order dismissing mr cross as an intervenor cross v commissioner no 11th cir date notice_of_deficiency we have determined that you owe additional tax or other_amounts or both for the tax_year s identified above this letter is your notice_of_deficiency as required_by_law the enclosed statement shows how we figured the deficiency letter 531-t informed the reader that the notice_of_deficiency related to the tax_year ended date and that for that year respondent had determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and a penalty pursuant to sec_6662a the accuracy related penalty on understatements with respect to reportable_transactions of dollar_figure one document form_4549 income_tax examination changes detailed the adjustments made to petitioner’s income_tax return form_4549 recalculated petitioner’s income his expenses reported on schedule c profit or loss from business deductions exemptions and child tax_credits line sec_1 a b and c of form_4549 referred to three schedules c one schedule c claimed a deduction of dollar_figure in other expenses another schedule c claimed a deduction of dollar_figure in other expenses and a third claimed dollar_figure in other expenses with all other expenses combined respondent increased petitioner’s income by dollar_figure as a consequence of disallowing the claimed deduction of other expenses line d of form_4549 refers to a dollar_figure adjustment to petitioner’s income arising from income another document form 886-a explanation of items listed several checks written by petitioner to wit amounts paid during the calendar_year check no bank date amount payee memo sect national bank dollar_figure plan trust --- benistar first union national bank first union big_number benistar plan trust contribution amounts paid during the calendar_year check no bank date amount payee memo sect eagle national bank dollar_figure benistar plan trust contribution 3petitioner noted that schedules c were a part of his return but the notice_of_deficiency lists only three as will be discussed infra respondent conducted his examination of petitioner’s return by reviewing the rtvue transcript of the income_tax return not the return itself the internal_revenue_service employee who input petitioner’s information into the rtvue transcript apparently combined the data from eight schedules c into a single schedule c the one claiming a deduction of dollar_figure as other expenses the rtvue transcript is the computerized record of line items from form_1040 u s individual_income_tax_return form 1040a u s individual_income_tax_return and form 1040ez income_tax return for single and joint filers with no dependents and their accompanying schedules the rtvue is created as tax returns are processed at the various internal_revenue_service centers see whittington v commissioner tcmemo_1999_279 n wachovia - - eagle national bank big_number benistar plan benistar plan trust acct annual admin fee contribution final see mr neumann the form 886-a also listed the three schedules c referred to on form_4549 the form 886-a then offered the following explanation with respect to respondent’s determinations i schedule c deductions disallowed the deductions claimed on each schedule c for a other expenses are disallowed because the taxpayer sic has not substantiated that these deductions relate to payment of ordinary and necessary expenses_incurred by the respective trade_or_business reported on the schedule c b to the extent that any portion of the disallowed deductions relate to amounts paid in connection with participation in the benistar plan or another arrangement purported to be a welfare_benefit_fund such deductions are disallowed because the taxpayer sic has not substantiated that the arrangement was a welfare_benefit_fund and that such amounts are deductible consistent with the rules provided under sec_419 and sec_419a assets invested through the benistar plan paid for the ii benefit of the taxpayers are includible in income a the business referred to as ltc staffing services llc made payments to the benistar plan as summarized above the taxpayers have not substantiated that the benistar plan is a welfare_benefit_plan or that it is anything other than a means for the owners of closely held businesses to invest in cash_value life_insurance policies through a_trust the taxpayers have not shown that their interest s in the assets held for their benefit in the benistar plan are contingent or subject_to a substantial_risk_of_forfeiture the taxpayers have not shown that benefits were provided through the benistar plan to persons other than the taxpayers accordingly the assets invested through the benistar plan are includible in income under sec_61 sec_72 sec_83 and sec_402 and sec_402 the taxpayers have not cooperated with the income_tax examination and as a result the best information available as to the value of the assets held for the taxpayers’ benefit in the trust associated with the benistar plan or their vested accrued interest therein are the payments summarized above the form 886-a discussed violations of sec_402 by the benistar plan as well as how the value of assets invested through the plan is includible in income under sec_1_61-22 income_tax regs it further discussed the additions to tax and penalties respondent determined the remainder of the form reviewed respondent’s recalculation of petitioner’s federal_income_tax liability resulting from his determinations as well as his computation of interest finally the notice_of_deficiency included a form entitled how to pay your taxes that could be used should petitioner agree with the results of the examination petitioner did not agree with the results of the examination on date petitioner filed his petition with this court and a trial was scheduled for date the parties jointly moved to continue the scheduled trial and the motion was granted the trial was rescheduled for date on march petitioner and respondent filed another joint motion to continue and a stipulation to be bound in the joint motion for continuance the parties stated since the previous continuance motion was filed the partie sec_5 have commenced review of the case by respondent’s appeals_office additionally the parties have discussed the issues in this case and have focused first on the benistar plan issue the parties are filing a stipulation to be bound contemporaneously with this motion which resolves issues relating to the benistar plan the stipulation to be bound will allow for resolution of the adjustments determined by the notice_of_deficiency that relate to the benistar plan by reference to the case of mark and barbara curcio docket number et al remaining income_tax issues include possible participation in the sadi plan an arrangement described as a 10-or-more-employer welfare_benefit_plan a different plan than the benistar plan and other deductions the stipulation to be bound stated that respondent’s adjustments to income as calculated on form_4549 would be redetermined in the same manner as adjustments to income would be determined by the highest court resolving each of any of four test cases involving the benistar advantage plan or benistar plan the four test cases in question were curcio v commissioner docket no jelling v commissioner docket no smith v commissioner docket no and mogelefsky v commissioner docket no the stipulation to be bound also stated that the applicability of the sec_6662a penalty would be determined by reference to the determination of the highest court resolving either of two penalty test cases the two penalty test cases were mcgehee family clinic v commissioner docket no and prosser v commissioner docket no both the joint motion for continuance and the stipulation to be bound were signed by petitioner’s counsel mitchell s fuerst on date we agreed to further continue trial in this matter on two other occasions on the basis of parties’ representation that settlement negotiations were ongoing and a continuance would save the parties and the court significant time in the presentation of unresolved issues the interaction between petitioner and respondent deteriorated after the case was continued and on date mr fuerst filed petitioner’s motion in his motion petitioner through counsel asserted this motion is based upon the principals sic set forth by 814_f2d_1363 9th cir bell atlantic v twombly 550_us_554 and 556_us_662 as will be demonstrated below respondent has failed to abide by the principles enunciated in the abovementioned cases and ha sec_4as of this time mrs cross’ case continued to be intertwined with petitioner’s case and it was represented that resolution of her case would be assisted by a continuance of his case attempted to conceal this failure through obfuscation and a false presentation of the issues that should not be before this honorable court this conduct has persisted from the commencement of the examination of petitioner’s joint income_tax return through the inception of this proceeding through today in his motion petitioner through counsel alleged that respondent failed to conduct an examination of his tax_return with the result that respondent disallowed alleged deductions regarding contributions to the benistar plan even though respondent was aware that petitioner had participated in and made payments in to the sadi plan not the benistar plan respondent imposed a sec_6651 addition_to_tax for petitioner’s failure to timely file his return even though he qualified for an extension of time to file as a result of hurricane damage as described in publication information for taxpayers affected by hurricanes katrina rita and wilma and respondent ignored rules that deem contributions to an employee_benefit_plan to have been made on the last day of the preceding_taxable_year if the payment for that year is made no later than the time prescribed by law for filing that year’s return including extensions thereof petitioner’s counsel further asserted that despite being well aware that petitioner did not participate in the benistar plan respondent drafted and lured counsel for petitioner into a ‘stipulation to be bound’ where petitioner agreed to be bound by any of a list of cases all involving tax consequences stemming from participation in benistar further petitioner’s counsel alleged that after counsel for petitioner finally discovered the truth ie that petitioner did not participate in the benistar plan respondent acknowledged that he knew all along that petitioner had not participated in the benistar plan but that respondent has since expressed the idea that it was unnecessary for him to replead his case because the statutory_notice_of_deficiency provided language that contemplated disallowing a deduction for a contribution to sadi a hearing with respect to petitioner’s motion was held on date at the hearing it emerged that the notice_of_deficiency and petitioner’s federal_income_tax return were not in the record respondent was directed to provide copies of both of these documents petitioner’s counsel and respondent continued to correspond during their discussions it emerged that instead of examining petitioner’s federal_income_tax return respondent had reviewed the rtvue transcript of petitioner’s federal_income_tax return a copy of the rtvue transcript used in the examination was sent to mr fuerst on date but it appears the transcript was lost in the mail respondent mailed a second copy of the rtvue transcript along with copies of an amdisa transcript an imfolt transcript a form_2848 power_of_attorney and declaration of representative signed by petitioner and mr fuerst as well as other documents to petitioner’s counsel on date the copy of the rtvue transcript mailed to mr fuerst was printed on date on date mr fuerst filed petitioner’s supplemental motion to dismiss for the united_states tax court’s lack of jurisdiction supplemental motion in the supplemental motion mr fuerst asserts that respondent’s reliance upon the rtvue transcript in his examination invalidates the notice_of_deficiency discussion this court is a court of limited jurisdiction and may exercise that jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 we have jurisdiction to redetermine a taxpayer’s federal tax_liabilities in a deficiency proceeding where the commissioner has issued a valid notice_of_deficiency and the taxpayer has timely filed a petition sec_6212 and sec_6213 rule a c gustafson v commissioner 97_tc_85 if no valid notice_of_deficiency was issued we are compelled to dismiss the case 93_tc_22 it is well settled that no particular form is required for the notice_of_deficiency to be valid see 787_f2d_1541 11th cir 78_tc_646 the court_of_appeals for the eleventh circuit the court to which this case is appealable barring a stipulation to the contrary has held that the notice will be treated as valid if the commissioner demonstrates that ‘the irs has determined that a deficiency exists for a particular year and specif ies the amount of the deficiency ’ 865_f2d_1221 11th cir quoting benzvi v commissioner f 2d pincite aff’g tcmemo_1987_453 petitioner through counsel makes two main arguments first he cites 814_f2d_1363 9th cir rev’g 81_tc_855 and its progeny in support of his contention that the subject notice_of_deficiency is invalid second he asserts that a notice_of_deficiency is a civil complaint against petitioner and in the instant case the complaint failed to meet the pleading requirements of the federal rules of civil procedure i the validity of the notice_of_deficiency under scar v commissioner in scar the notice_of_deficiency sent to the taxpayers was factually incorrect the notice indicated that the commissioner was disallowing a deduction for losses in a partnership called the nevada mining project in which the taxpayers had no interest or involvement whatsoever see scar v commissioner f 2d pincite the notice also stated that the commissioner had not actually examined the taxpayers’ income_tax return see id finally in calculating the taxpayers’ tax_liability the commissioner simply applied the top marginal_rate of the time ie instead of using the progressive tax_rates prescribed in the code id the court_of_appeals for the ninth circuit held that the notice_of_deficiency sent to the scars was invalid the court indicated that the determination requirement of sec_6212 has substantive content id pincite the court_of_appeals stated that the commissioner must consider information that relates to a particular taxpayer before it can be said that the commissioner has ‘determined’ a ‘deficiency’ in respect to that taxpayer to hold otherwise would entail ignoring or judicially rewriting the plain language of the internal_revenue_code id pincite- the court_of_appeals in scar found no determination had been made by the commissioner because the commissioner’s purported notice_of_deficiency revealed on its face that no determination of tax_deficiency had been made id pincite in 875_f2d_1396 9th cir the court_of_appeals clarified its holding in scar stating scar does not require any affirmative showing by the commissioner that a determination set forth in an alleged notice_of_deficiency was made on the basis of the taxpayers’ returns only where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination is the commissioner required to prove that he did in fact make a determination id pincite in kong v commissioner tcmemo_1990_480 we stated thus the court_of_appeals for the ninth circuit has stated the general_rule that where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination respondent is entitled to prove that he did in fact make a determination in the motion to dismiss petitioner’s counsel posits that the principles set forth in scar are applicable in this case for several reasons respondent ignored a plethora of information that supported petitioner’s position respondent falsely asserted that petitioner participated in benistar when in fact he knows that petitioner participated in sadi the checks written to the benistar plan in were in fact payments relating to petitioner’s tax_year and the notice of deficiency’s blanket disallowance of all schedule c business_expense deductions indicates that respondent failed to consider this information in relation to petitioner’s return in the supplemental motion petitioner’s counsel asserts that respondent’s reliance on the rtvue transcript during the examination invalidates the notice_of_deficiency because the content of the rtvue transcript provides no support for the notice_of_deficiency specifically petitioner’s counsel asserts that schedule c part v other expenses provides a detailed accounting regarding what expenses the claimed line other expenses consists of eg amortization bank fees education expenses etc by disallowing these expenses in toto rather than reviewing each expense in detail petitioner’s counsel asserts respondent could not have made a determination consequently according to petitioner’s counsel the notice_of_deficiency is invalid on its face the court lacks jurisdiction and the petition must be dismissed we disagree with the position taken by petitioner’s counsel his arguments in both the motion to dismiss and the supplemental motion are arguments as to the correctness of respondent’s determinations in the notice_of_deficiency not the validity of the notice_of_deficiency consequently these arguments do not support the position he takes because our jurisdiction in this matter does not hinge on the correctness or incorrectness of respondent’s determinations in the notice_of_deficiency as the court_of_appeals for the ninth circuit stated in scar 5in the supplemental motion petitioner’s counsel maintains that respondent could not have credibly relied on the rtvue transcript because it was not printed until date well after the notice_of_deficiency was mailed on date however respondent demonstrated to the court’s satisfaction that in fact the rtvue transcript had been printed on date it appears the confusion arose because of the complicated nature of the transcripts respondent used in conducting his examination of petitioner’s tax_return it is of course true as the dissent points out that tax_court jurisdiction does not depend on the existence of an actual deficiency it is the purpose of the tax_court to determine whether the commissioner’s determination is correct ‘ i t is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction ’ scar v commissioner f 2d pincite n citations omitted unlike scar in this case respondent clearly determined that there was a deficiency on form a of the notice_of_deficiency respondent specifically lists checks written by petitioner’s company to the benistar plan trust or to the benistar plan in we are satisfied that unlike scar in this case there is at least some link between petitioner and the benistar plan see 992_f2d_1136 11th cir distinguishing scar aff’g tcmemo_1990_21 indeed during the hearing with respect to petitioner’s motion petitioner’s counsel mr fuerst admitted that petitioner was the signatory on the checks it is noteworthy that the notice_of_deficiency refers specifically to the other expense deductions petitioner claimed on line of schedule c of his federal_income_tax return and the amounts respondent disallowed match exactly the amounts petitioner claimed we are satisfied that respondent’s agent at a minimum reviewed the rtvue transcript and saw the other expense deductions petitioner claimed petitioner does not dispute that the amounts appearing on the rtvue transcript are the same as the amounts appearing on his income_tax return and we have previously held that the use of an rtvue transcript in circumstances similar to these does not invalidate a notice_of_deficiency see whittington v commissioner tcmemo_1999_279 scar applies only in the narrowest of circumstances specifically where the notice_of_deficiency on its face reveals that the commissioner failed to make a determination see 90_tc_110 the facts in this matter are readily distinguishable from those in scar in this matter the notice_of_deficiency specifically addresses petitioner’s income_tax return unlike the notice in scar here the notice_of_deficiency does not state that the income_tax is being determined at the maximum rate simply to protect the government’s interest it does not refer to a tax_shelter with which petitioner had no relationship nor does the notice_of_deficiency indicate that petitioner’s tax_return or the transcript thereof was never examined in sum we cannot say that the notice_of_deficiency reveals on its face that respondent failed to determine a deficiency ii application of the federal rules of civil procedure to notices of deficiency petitioner’s counsel asserts that the notice_of_deficiency is equivalent to a civil complaint pleading and that it fails the pleading requirements of rule of the federal rules of civil procedure involving a plaintiff’s claim for relief petitioner’s counsel cites no authority and we are aware of none which characterizes a notice_of_deficiency as a civil complaint pleading governed by the federal rules of civil procedure nor does counsel cite any authority applying the federal rules of civil procedure to a notice_of_deficiency the validity of the notice_of_deficiency is governed by a statute enacted by congress ie sec_6212 not by the pleading rules of the federal rules of civil procedure and our jurisdiction governed by a statute enacted by congress ie sec_6213 arises from the issuance of a valid notice_of_deficiency it has been said that notices of deficiency are tickets to the tax_court see 423_us_161 6in bokum v commissioner tcmemo_1990_21 aff’d 992_f2d_1136 11th cir we noted that because a notice_of_deficiency does not result in final liability on the part of taxpayers the issuance of a notice_of_deficiency is analogous to the filing of a civil complaint however our analogy was that the notice_of_deficiency is the document which initiates a case in the tax_court not that the pleading rules of the federal rules of civil procedure apply to the notice_of_deficiency iii conclusion the notice_of_deficiency demonstrates on its face that respondent determined a deficiency for petitioner’s tax_year and it states the amount of the deficiency so determined we thus hold that we have jurisdiction to redetermine petitioner’s federal tax_liability consequently we will deny petitioner’s motion as supplemented an appropriate order will be issued 7as noted supra pp petitioner’s attorney mr fuerst signed a stipulation to be bound with respect to several issues in this case the test cases have since been resolved in favor of the commissioner see eg mcgehee family clinic v commissioner tcmemo_2010_202 curcio v commissioner tcmemo_2010_115 aff’d 689_f3d_217 2d cir in the motion to dismiss mr fuerst makes numerous allegations including that he was misled into signing that stipulation to be bound and he was unaware that petitioner was not involved in the benistar plan at that time mr fuerst is a longtime member of the tax_court bar is an experienced attorney and was formerly an attorney in the commissioner’s office_of_chief_counsel we are skeptical that he could be induced to consent to such an important agreement by respondent’s counsel without any supporting materials to justify its signing but we need not make a determination with respect to mr fuerst’s allegations even if true they would not affect our analysis regarding the validity of the notice_of_deficiency
